Citation Nr: 1121980	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  10-28 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 2004 to October 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to a compensable evaluation for his bilateral hearing loss disability, currently rated as zero percent disabling.  

The Veteran was afforded a VA examination in April 2009 where he reported that he did not use hearing aids, but his hearing in his right ear was worse than his left ear.  He also reported that he had the most trouble understanding people in situations where there was competing noise.

The Veteran also submitted results from October and November 2009 private audiograms; however the results are not adequate for VA rating purposes.  Under 38 C.F.R. § 4.85, for VA purposes, a hearing examination must be conducted by a state licensed audiologist and include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  (Emphasis added).  These examinations should be conducted without the use of hearing aids.  Id.  Neither the October nor the November 2009 private audiograms appear to contain the results of  Maryland CNC speech discrimination testing, and cannot be used to evaluate the Veteran's current hearing loss.  

The Board observes that the November 2009 private audiogram indicated the Veteran was using hearing aids and that without them he did not meet the unaided criteria for admission to the KVCC Police Academy.  The Board also interpreted the results of the Veteran's pure tone thresholds, and observes that his hearing may have worsened since the April 2009 VA examination.  As the Veteran's last VA examination was over 2 years ago, there is evidence suggesting his bilateral hearing loss disability has worsened, and there is not a current audiogram which meets the criteria of 38 C.F.R. § 4.85, he should be afforded a new VA audiology examination.  See 38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an audiology examination to determine the current severity of his bilateral hearing loss.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate in the examiner's medical opinion should be performed, and all findings should be set forth in detail.  The examiner should specifically comment on the impact of the Veteran's bilateral hearing loss upon his social and industrial activities, including his employability. 

2.	After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


